DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1-13) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-2, 5, 9-10, 12) of U.S. Patent No. 10,796,192 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-13) are rejected under 35 U.S.C. 103 as being unpatentable over Snead. (US Publication 2013/0070083 A1)
Re claim 1, Snead discloses a railroad track feature detection system comprising: a camera (See fig. 1: 110); at least one light source (See fig. 1: 108); and a computing apparatus comprising: at least one memory comprising instructions; and at least one processing device configured for executing the instructions (See fig. 1 & ¶s 32, 34-35 where it teaches a controller, memory and software for analyzing images to detect stress-related features in rails.), wherein the instructions cause the at least one processing device to perform the operations of: capturing, using the camera, an image of a railroad track, wherein the at least one light source 
But the reference of Snead fails to explicitly teach and assigning, using a tagging unit comprised in the at least one processing device, an identifier associated with a railroad track feature and a location to the identified object in a database.
However, the reference of Snead does suggest and assigning, using a tagging unit comprised in the at least one processing device, an identifier associated with a railroad track feature and a location to the identified object in a database. (See ¶s 32, 34-35, 44-45 where it teaches analyzing images to detect stress-related features in rails; track inspector to input and review data and to operate the disclosed inspection system; storing and analyzing the various data obtained with the disclosed inspection system; to effectively store all of the data obtained with the disclosed inspection system, the digital memory or storage devices can include, for example, two large-capacity hard drives configured to use both read/write mechanisms simultaneously as one drive; the dual hard drives can allow for sustained real-time storage of the data obtained; recognizes and then quantifies the magnitude of a rail joint gap or the 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Snead, in the manner as claimed, for the benefit of detecting and storing stress-related features in rails. (See ¶s 32, 35)

Re claim 2, Snead discloses wherein the railroad track feature is an anchor. (See ¶s 31, 36, 40)

Re claim 3, Snead discloses wherein the railroad track feature is a spike. (See ¶ 27)

Re claim 4, Snead discloses wherein the railroad track includes at least one visual marker corresponding to a railroad track feature. (See ¶ 36, 38)

Re claim 5, Snead discloses wherein visual marker is a color marker. (See fig. 1; ¶ 36, 38, 40)

Re claim 6, Snead discloses wherein the light source is operable to cast a shadow of a railroad track feature. (See ¶ 36)

Claims (8-10, 12-13) have been analyzed and rejected w/r to claims (1, 5-6) above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        December 1, 2021